DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract is objected to for improperly containing legal phraseology including “means” and “said”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for injection” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for injection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 and 8-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a side arm adapter (reference numeral 19, as shown in Fig. 1; [0018]); a guide wire lumen adapter (reference numeral 12, as shown in Fig. 1; [0018]); and/or a syringe ([0018]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 7-11 are objected to because of the following informalities:  
In claim 7: an instance of rough grammar in line 2 at “balloon that be converted”;  
In claim 8 (and thereby dependent claims 10-11): an instance of rough grammar in lines 1-2 at “comprising use of multifunctional convertible catheter”;
 In claim 8 (and thereby dependent claims 10-11): an instance of rough grammar in line 21 at “a blood vessels of interest”; 
In claim 9 (and thereby dependent claims 10-11): an instance of rough grammar in lines 1-2 at “comprising use of multifunctional convertible catheter”;  
In claim 9 (and thereby dependent claims 10-11): an instance of rough grammar in line 20 at “to selective catheterize”;
In claim 9 (and thereby dependent claims 10-11): an instance of rough grammar in line 31 at “a blood vessel in area to be treated”; and
In claim 9 (and thereby dependent claims 10-11): an instance of rough grammar in line 32 at “angioplasty balloo”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mental process without significantly more. The claim(s) expressly recite(s) a mental election being made by the operator. This judicial exception is not integrated into a practical application because the election step is merely an abstract idea/mental process made in the operator’s head.  The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because expressly fails to further add any structural limitations and merely requires the operator to incorporate an abstract idea/mental process by electing one of two catheter configurations for use.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thereby dependent claims 2-6) recites the limitation "said distal end of said multifunctional convertible catheter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1, a distal end of the “catheter” was introduced in line 3, but a distal end of the multifunctional convertible catheter was never introduced.  Applicant appears to be overlapping use and introductions of “a multifunctional convertible catheter” and “a catheter” throughout the claims (as well as “a shaft” in later claims).  Appropriate correction is required. 
Regarding claim 2, the phrase "a means for injection" in line 3 renders the claim(s) indefinite because a means for injection was already introduced in line 14 of claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the means for injection of claim 1 or introduce a new, additional means for injection.  To move prosecution forward, it is assumed that Applicant intended to refer back to the means for injection of claim 1.  Appropriate correction is required.  
Regarding claim 5, the phrase "conventional medical means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "conventional medical means"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Claim 8 recites the limitation "said first lumen" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 recites the limitation "said second lumen" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 8, the phrase "a first lumen" in lines 6-7 renders the claim(s) indefinite because a first lumen was already introduced in line 3, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first lumen of line 3 or introduce a new, additional first lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the first lumen of line 3.  Appropriate correction is required.  
Regarding claim 8, the phrase "using Seldinger’s technique or other methods" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "Seldinger’s technique or other methods"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Regarding claim 8, the phrase "a multifunctional convertible catheter" in line 19 renders the claim(s) indefinite because a multifunctional convertible catheter was already introduced in lines 1-2, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the multifunctional convertible catheter of lines 1-2 or introduce a new, additional multifunctional convertible catheter.  To move prosecution forward, it is assumed that Applicant intended to refer back to the multifunctional convertible catheter of lines 1-2.  Appropriate correction is required.  
Regarding claim 8, the phrase "an appropriate position" in line 22 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "appropriate position"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Regarding claim 8, the phrase "a blood vessel" in line 26 renders the claim(s) indefinite because a blood vessel was already introduced in line 21, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the blood vessel of line 21 or introduce a new, additional blood vessel.  To move prosecution forward, it is assumed that Applicant intended to refer back to the blood vessel of line 21.  Appropriate correction is required.  
Regarding claim 8, the phrase "suitable radiographic angiogram images" in line 30 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "suitable"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Regarding claim 8, the phrase "a guide wire lumen" in line 30 renders the claim(s) indefinite because a guide wire lumen was already introduced in line 23, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the guide wire lumen of line 23 or introduce a new, additional guide wire lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the guide wire lumen of line 23.  Appropriate correction is required.  
Regarding claim 8, the phrase "an intermediate port" in line 31 renders the claim(s) indefinite because an intermediate port was already introduced in line 24, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the intermediate port of line 24 or introduce a new, additional intermediate port.  To move prosecution forward, it is assumed that Applicant intended to refer back to the intermediate port of line 24.  Appropriate correction is required.  
Regarding claim 8, the phrase "a shaft" in line 32 renders the claim(s) indefinite because a shaft was already introduced in line 24, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the shaft of line 24 or introduce a new, additional shaft.  To move prosecution forward, it is assumed that Applicant intended to refer back to the shaft of line 24.  Appropriate correction is required.  
Regarding claim 8, the phrase "removing devices" in line 33 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "devices"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Claim 9 recites the limitation "said first lumen" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 recites the limitation "said second lumen" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 9, the phrase "a first lumen" in lines 6-7 renders the claim(s) indefinite because a first lumen was already introduced in line 3, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first lumen of line 3 or introduce a new, additional first lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the first lumen of line 3.  Appropriate correction is required.  
Regarding claim 9, the phrase "a second lumen" in lines 15-16 renders the claim(s) indefinite because a second lumen was already introduced in line 4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the second lumen of line 4 or introduce a new, additional second lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the second lumen of line 4.  Appropriate correction is required.  
Regarding claim 9, the phrase "using Seldinger’s technique or other methods" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "Seldinger’s technique or other methods"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Regarding claim 9, the phrase "a third intermediate port" in line 23 renders the claim(s) indefinite because a third intermediate port was already introduced in line 10, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the third intermediate port of line 10 or introduce a new, additional third intermediate port.  To move prosecution forward, it is assumed that Applicant intended to refer back to the third intermediate port of line 10.  Appropriate correction is required.  
Claim 9 recites the limitation "said multifunctional convertible catheter shaft" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  Applicant appears to be overlapping use and introductions of “a multifunctional convertible catheter”, “a catheter” and “a shaft” improperly throughout the claims wherein consistent use of specific claim limitation nomenclature will prevent confusion/ambiguity.  Appropriate correction is required.
Regarding claim 9, the phrase "an appropriate position" in line 26 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "appropriate position"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Regarding claim 9, the phrase "a guide wire lumen" in lines 26-27 renders the claim(s) indefinite because “a first lumen as a means for passage of a guide wire” was already introduced in lines 6-7, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first lumen of lines 6-7 or introduce a new, additional guide wire lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the first lumen of lines 6-7.  Appropriate correction is required.  
Regarding claim 9, the phrase "a hub adapter" in line 27 renders the claim(s) indefinite because both a first hub adapter and a second hub adapter were already introduced in lines 3-4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to one of the first or second hub adapters of lines 3-4 or introduce a new, additional hub adapter.  To move prosecution forward, it is assumed that Applicant intended to refer back to one of the hub adapters of lines 3-4.  Appropriate correction is required.  
Regarding claim 9, the phrase "a third intermediate port" in line 27 renders the claim(s) indefinite because a third intermediate port was already introduced in line 10, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the third intermediate port of line 10 or introduce a new, additional third intermediate port.  To move prosecution forward, it is assumed that Applicant intended to refer back to the third intermediate port of line 10.  Appropriate correction is required.  
Regarding claim 9, the phrase "a shaft" in lines 27-28 renders the claim(s) indefinite because a shaft was already introduced in line 25, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the shaft of line 25 or introduce a new, additional shaft.  To move prosecution forward, it is assumed that Applicant intended to refer back to the shaft of line 25.  Appropriate correction is required.  
Regarding claim 9, the phrase "a blood vessel" in line 30 renders the claim(s) indefinite because a blood vessel was already introduced in line 26, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the blood vessel of line 26 or introduce a new, additional blood vessel.  To move prosecution forward, it is assumed that Applicant intended to refer back to the blood vessel of line 26.  Appropriate correction is required.  
Regarding claim 9, the phrase "a blood vessel" in line 31 renders the claim(s) indefinite because a blood vessel was already introduced in line 26, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the blood vessel of line 26 or introduce a new, additional blood vessel.  To move prosecution forward, it is assumed that Applicant intended to refer back to the blood vessel of line 26.  Appropriate correction is required.  
Regarding claim 9, the phrase "a guide wire lumen" in lines 33-34 renders the claim(s) indefinite because “a first lumen as a means for passage of a guide wire” was already introduced in lines 6-7, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first lumen of lines 6-7 or introduce a new, additional guide wire lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the first lumen of lines 6-7.  Appropriate correction is required.  
Regarding claim 9, the phrase "a hub adapter" in line 34 renders the claim(s) indefinite because both a first hub adapter and a second hub adapter were already introduced in lines 3-4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to one of the first or second hub adapters of lines 3-4 or introduce a new, additional hub adapter.  To move prosecution forward, it is assumed that Applicant intended to refer back to one of the hub adapters of lines 3-4.  Appropriate correction is required.  
Regarding claim 9, the phrase "a third intermediate port" in line 35 renders the claim(s) indefinite because a third intermediate port was already introduced in line 10, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the third intermediate port of line 10 or introduce a new, additional third intermediate port.  To move prosecution forward, it is assumed that Applicant intended to refer back to the third intermediate port of line 10.  Appropriate correction is required.  
Regarding claim 9, the phrase "a shaft" in line 35 renders the claim(s) indefinite because a shaft was already introduced in line 25, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the shaft of line 25 or introduce a new, additional shaft.  To move prosecution forward, it is assumed that Applicant intended to refer back to the shaft of line 25.  Appropriate correction is required.  
Regarding claim 9, the phrase "removing devices" in line 36 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "devices"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.
Claim 11 recites the limitation "the election" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 11 recites the limitation "said single procedure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 12, the phrase "an expansile balloon" in line 15 renders the claim(s) indefinite because an expansile balloon was already introduced in line 2, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the balloon of line 2 or introduce a new, additional expansile balloon.  To move prosecution forward, it is assumed that Applicant intended to refer back to the balloon of line 2.  Appropriate correction is required.  
Regarding claim 12, the phrase "a distal end" in line 16 renders the claim(s) indefinite because a distal end was already introduced in line 2, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the distal end of line 2 or introduce a new, additional distal end.  To move prosecution forward, it is assumed that Applicant intended to refer back to the distal end of line 2.  Appropriate correction is required.  
Regarding claim 12, the phrase "said guide wire lumen" in lines 33-34 renders the claim(s) indefinite because “a guide wire lumen” was never introduced and “a first lumen as a means for passage of a guide wire” was already introduced in lines 4-5, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first lumen of lines 4-5 or introduce a new, additional guide wire lumen.  To move prosecution forward, it is assumed that Applicant intended to refer back to the first lumen of lines 4-5.  Appropriate correction is required.  
Regarding claim 12, the phrase "optional conversion" in line 19 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Appropriate correction is required.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: any affirmative method step, as not a single affirmative or active method step (i.e. starting with a gerund such as “injecting”, “converting”, and the like) is expressly claim and/or required in improper claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (US 2015/0209557).
Tal discloses (see Figs. 9A-9C) a dilation catheter system (2000, Fig. 9A) comprising the following claim limitations:
(claim 1) a catheter (2100, Fig. 9A) having a proximal end (i.e. adjacent proximal openings 2112/2122, Fig. 9) and a distal end (i.e. adjacent distal opening 2118, Fig. 9A), an expansile balloon (2200, Fig. 9A) securely mounted on said catheter (2100) generally disposed toward said distal end of said multifunctional convertible catheter (as expressly shown in Fig. 9A), a plurality of lumens incorporated in said multifunctional convertible catheter (2100) including at least a first lumen (2114, Figs. 9B-9C) as a means for passage of a guide wire (2310, Figs. 9A-9C) and injection of fluids there through ([0149]; [0151]-[0153]; injection of fluid into infusion lumen 2114 around the guide wire 2310 expressly disclosed), said first lumen extending continuously from said proximal end to said distal end of said catheter (as expressly shown in Fig. 9A; guide wire 2310 shown extending continuously therethrough), said first lumen (2114) further comprising at least a proximal port (2112, Fig. 9A) at said proximal end of said catheter (as expressly shown in Fig. 9A), at least a distal port (2118, Fig. 9A) at said distal end of said catheter (as expressly shown in Fig. 9A), and at least a third intermediate port (2116, Fig. 9A) located proximal to said expansile balloon (2200) and distal to said proximal end (at 2112) of said catheter (as expressly shown in Fig. 9A), said intermediate port (2116) comprising an opening through a wall of said catheter (2100) as a means for passage of fluids and a guide wire there through (as expressly shown in Fig. 9A; [0149]-[0151]; lateral opening fully capable of passing fluid and a guide wire there through if one so desired), said multifunctional convertible catheter (2100) further comprising a means for injection of fluids into said first lumen (2114) with a guide wire (2310) in position throughout said first lumen (2114) from said proximal end to said distal end (as shown in Fig. 9A; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and the distal opening 2118), and at least a second lumen (2124, Fig. 9B-9C) as a means for injection of pressurized fluids or gases to inflate said expansile balloon (2200) ([0150]; inflation lumen 2124 and expressly disclosed for inflating balloon 20);
(claim 2) wherein said proximal end comprises at least a first hub adapter (at 2112, Fig. 9A) at a proximal end of said first lumen (2114) (as expressly shown in Fig. 9A; [0149]), said first hub adapter (2112) further comprising a means for injection of fluids through said first lumen (2114) with a guide wire (2310) in position throughout said first lumen (2114) (as shown in Figs. 9A-9C; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and the distal opening 2118), and at least a second hub adapter (2122, Fig. 9A) at a proximal end of said second lumen (2124) (as shown in Figs. 9A-9C; [0150]);
(claim 5) wherein said first lumen (2114) is of sufficient size that it permits adequate fluid flow therethrough when injected using conventional medical means, even when a guide wire (2310) is within said first lumen (2114) (as expressly shown in Figs. 9A-9C; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and the distal opening 2118);
(claim 6) wherein said third intermediate port (2116) is a means of egress for contrast injected into said first lumen (2114) (as shown in Figs. 9A-9C; [0149]-[0153]; [0156]; injection of contrast fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the contrast fluid may exit both the lateral opening 2116 and the distal opening 2118);
(claim 8) A method of performing an angioplasty comprising use of multifunctional convertible catheter (2000, Fig. 9A) comprising a proximal end (i.e. adjacent proximal openings 2112/2122, Fig. 9A) and a distal end (i.e. adjacent distal opening 2118, Fig. 9A), and said proximal end comprising at least a first hub adapter (2112, Fig. 9A) at a proximal end of said first lumen (2114, Figs. 9A-9C) (as shown in Fig. 9A; [0149]), and at least a second hub adapter (2122, Fig. 9A) at a proximal end of said second lumen (2124, Figs. 9A-9C) (as shown in Fig. 9A), and at least an expansile balloon (2200, Fig. 9A) securely mounted on said catheter (2000) generally disposed toward said distal end (2118) of said catheter (2000) (as expressly shown n Fig. 9A), said multifunctional convertible catheter (2000) comprising a plurality of lumens including at least a first lumen (2114, Figs. 9A-9C) as a means for passage of a guide wire (2310, Figs. 9A-9C) and injection of fluids ([0149]-[0153]; [0156]; injection of fluid into infusion lumen 2114 around the guide wire 2310 expressly disclosed) there through (as shown in Figs. 9A-9C), said first lumen (2114) extending continuously from said proximal end to said distal end of said catheter (as shown in Fig. 9A; guide wire 2310 shown extending continuously therethrough), said first lumen (2114) including at least a proximal port (2112, Fig. 9A) at said proximal end of said catheter (as expressly shown in Fig. 9A), at least a distal port (2118, Fig. 9A) at said distal end of said catheter (as expressly shown in Fig. 9A), and at least a third intermediate port (2116, Fig. 9A) located proximal to said expansile balloon (2200) of said catheter and distal to said proximal end (2112,2122) of said catheter (as shown in Fig. 9A), said intermediate port (2116) comprising an opening through a wall of said catheter (as shown in Fig. 9A; [0149]-[0150]), said multifunctional convertible catheter (2000) further comprising a means for injection of fluids into said first lumen (2114) with a guide wire (2310) in position throughout said first lumen (2114) from said proximal end to said distal end (as shown in Fig. 9A; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and the distal opening 2118), and said multifunctional convertible catheter (2000) further comprising at least a second lumen (2124, Figs. 9A-9C) as a means for injection of pressurized fluids or gases to inflate said expansile balloon (2200) ([0150]; inflation lumen 2124 and expressly disclosed for inflating balloon 20), said method of performing an angioplasty comprising ([0154]; [0166]; balloon catheter 2000 expressly can be used as shown in Figs. 10B-10C replacing catheter 1000) an “over-the-wire’” (OTW) angioplasty by gaining vascular access in a patient using Seldinger’s technique or other methods (as shown in Figs. 10B-10C; [0157]; [0166]), placing a vascular access sheath in a vascular tree ([0157]; using a vascular sheath expressly disclosed), introducing a multifunctional convertible catheter (1000, Figs. 10B-10C) with a guide wire (1400, Figs. 10B-10C) preloaded in the OTW configuration into said vascular tree through said sheath (as shown in Fig. 10B; [0157]; using a guidewire and vascular sheath for introduction is expressly disclosed), with a shape on the guide wire to enable selective cannulation of a blood vessels of interest (as expressly shown in Fig. 10B; [0157]; [0166]), advancing said convertible angioplasty balloon catheter (1000) to an appropriate position within said blood vessel (as expressly shown in Fig. 10B; [0157]; [0166]), injecting contrast (1500, Fig. 10C) into a guide wire lumen through a hub adapter, said contrast (1500) exiting said guide wire lumen primarily through a third intermediate port (1140, Fig. 10C) along a shaft (1100) of said multifunctional convertible catheter (1000) (as expressly shown in Fig. 10C; [0159]; [0166]), obtaining radiographic angiogram images (see Fig. 10C; [0160]), positioning said angioplasty balloon (1200) in a location within a blood vessel to be treated using fluoroscopic observation of injected radiopaque contrast material (1500) into said guide wire lumen (as shown in Fig. 10C; [0157]; [0159]-[0163]; repeated repositioning of balloon via contrast visualization expressly disclosed), dilating a vascular lesion using said angioplasty balloon (1200) (as expressly shown in Fig. 10C; [0158]; [0163]; [0166]), deflating said angioplasty balloon (1200) ([0162]) and repositioning said multifunctional convertible catheter (1000) to permit contrast injection to obtain suitable radiographic angiogram images (as shown in Fig. 10C; [0157]; [0159]-[0163]; [0166]; repeated repositioning of balloon via contrast visualization expressly disclosed), injecting contrast (1500) into a guide wire lumen through a hub adapter (as shown in Figs. 9A and 10C; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and/or the distal opening 2118 as needed), said contrast (1500) exiting said guide wire lumen (2114, of Figs. 9A-9C) primarily through an intermediate port (1140) along a shaft (1100) of said multifunctional convertible catheter (1000) (as expressly shown in Fig. 10C; [0159]-[0163]; [0166]; repeated repositioning of balloon via contrast visualization and angiograms expressly disclosed along with repeated inflation sessions if needed), and obtaining radiographic angiogram images ([0160]; [0163]; repeated contrast visualization and angiograms expressly disclosed), and removing devices from said patient’s body ([0164]);
(claim 10) wherein the method of claim 8 or of claim 9 is performed using a single catheter (as expressly shown in Figs. 10B-10C);
(claim 11) wherein the election of using over-the-wire or rapid-exchange catheter configurations determined by the operator during said single procedure (as shown in Figs. 10B-10C; [0154]-[0156]; operator elected to use an over-the-wire configuration in this expressly disclosed example); and
(claim 12) A method of performing an angioplasty (as shown in Figs. 9A-10B) comprising use of a multifunctional convertible catheter (2000, Fig. 9A) comprising a proximal end (i.e. adjacent proximal openings 2112/2122, Fig. 9A) and a distal end (i.e. adjacent distal opening 2118, Fig. 9A), and at least an expansile balloon (2200, Fig. 9A) securely mounted on said catheter generally disposed toward said distal end of said catheter (as expressly shown in Fig. 9A), said multifunctional convertible catheter (2000) comprising a plurality of lumens including at least a first lumen (2114, Figs. 9A-9C) as a means for passage of a guide wire (2310, Figs. 9A-9C) or injection of fluids ([0149]-[0153]; [0156]; injection of fluid into infusion lumen 2114 around the guide wire 2310 expressly disclosed) there through (as shown in Figs. 9A-9C), said first lumen (2114) extending continuously from said proximal end to said distal end of said catheter (as shown in Fig. 9A; guide wire 2310 shown extending continuously therethrough), said first lumen (2114) including at least a proximal port (2112, Fig. 9A) at said proximal end of said catheter (as expressly shown in Fig. 9A), at least a distal port (2118, Fig. 9A) at said distal end of said catheter (as expressly shown in Fig. 9A), and at least a third intermediate port (2116, Fig. 9A) located proximal to said expansile balloon (2200) of said catheter and distal to said proximal end (2112,2122) of said catheter (as shown in Fig. 9A), said intermediate port (2116) comprising an opening through a wall of said catheter (as shown in Fig. 9A; [0149]-[0150]), and at least a second lumen (2124, Figs. 9A-9C) as a means for injection of pressurized fluids or gases to inflate said expansile balloon (2200) ([0150]; inflation lumen 2124 and expressly disclosed for inflating balloon 20), and said proximal end comprising at least a first hub adapter (2112, Fig. 9A) at a proximal end of said first lumen (2114) (as shown in Figs. 9A-9C; [0150]), and at least a second hub adapter (2122, Fig. 9A) at a proximal end of said second lumen (2124) (as shown in Figs. 9A-9C; [0150]), said method comprising ([0154]; [0166]; balloon catheter 2000 expressly can be used as shown in Figs. 10B-10C replacing catheter 1000) performance of diagnostic angiography by radiopaque contrast injection (1500, Fig. 10C) that exits said multifunctional convertible catheter (1000, Figs. 10B-10C) proximal to an expansile balloon (1200) generally disposed toward a distal end of said multifunctional convertible catheter (1000) (as shown between Figs. 10B-10C; [0156]; [0159]; [0166]), positioning of said expansile balloon (1200) within said blood vessel to be treated using fluoroscopic observation of contrast injected via said guide wire lumen ([0006]; [0034]; [0157]-[0163]), inflation of said expansile balloon (1200) (as shown in Fig. 10C; [0158]; [0166]), said method further comprising optional conversion of said multifunctional convertible catheter from over-the-wire to rapid- exchange conversion at the election of an operator during performance of said angioplasty procedure (as this step is expressly defined as being “optional”, such a step is not needed to be disclosed to read on this claim).

Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muni et al. (US 2007/0129751).
Muni discloses (see Figs. 1-4) a dilation catheter system (10, Fig. 1) comprising the following claim limitations:
(claim 1) a catheter (12, Figs. 3A-4) having a proximal end (i.e. adjacent proximal hub 22) and a distal end (i.e. adjacent balloon 20), an expansile balloon (20, Figs. 3C-4) securely mounted on said catheter (12) generally disposed toward said distal end of said multifunctional convertible catheter (12) (as expressly shown in Figs. 3C-4), a plurality of lumens incorporated in said multifunctional convertible catheter (12) including at least a first lumen (i.e. guide wore side arm 24, Fig. 3C) as a means for passage of a guide wire (28, Fig. 3C) and injection of fluids there through ([0049]; injection of fluid in guide wire lumen around the guide wire expressly disclosed), said first lumen extending continuously from said proximal end to said distal end of said catheter (12) (as expressly shown in Fig. 3C; guide wire 28 shown extending continuously therethrough), said first lumen further comprising at least a proximal port (at guide wire port 24, Fig. 3C) at said proximal end of said catheter (12) (as expressly shown in Fig. 3C), at least a distal port at said distal end of said catheter (12) (as expressly shown in Fig. 3C, at guide wire 28 exiting distal port disposed distal to balloon 20), and at least a third intermediate port (42, Fig. 4) located proximal to said expansile balloon (20) and distal to said proximal end (at 22) of said catheter (12) (as expressly shown in Fig. 4; [0048]; [0060]; elements expressly shared across all of the one or more embodiments), said intermediate port (42) comprising an opening through a wall of said catheter (12) as a means for passage of fluids and a guide wire (28) there through (as expressly shown in Fig. 4; [0048]), said multifunctional convertible catheter (12) further comprising a means for injection of fluids into said first lumen with a guide wire (28) in position throughout said first lumen from said proximal end to said distal end (as shown in Fig. 3C; [0049]; injection of substances into guide wire lumen and around the guide wire disposed therein is expressly disclosed, wherein the substances may expressly include therapeutic or diagnostic substances, radiographic contrast medium, medicaments, lavage fluid, etc.), and at least a second lumen (at 26, Fig. 3C) as a means for injection of pressurized fluids or gases to inflate said expansile balloon (20) ([0050]; inflation lumen and inflation side arm 26 expressly disclosed for inflating balloon 20);
(claim 2) wherein said proximal end (at 22, Fig. 3C) comprises at least a first hub adapter (24, Fig. 3C) at a proximal end (22) of said first lumen (as expressly shown in Fig. 3C), said first hub adapter (24) further comprising a means for injection of fluids through said first lumen with a guide wire (28) in position throughout said first lumen (as shown in Fig. 3C; [0049]; injection of substances into guide wire lumen and around the guide wire disposed therein is expressly disclosed, wherein the substances may expressly include therapeutic or diagnostic substances, radiographic contrast medium, medicaments, lavage fluid, etc.), and at least a second hub adapter (26, Fig. 3C) at a proximal end of said second lumen (inflation hub 26 and inflation lumen expressly shown in Fig. 3C; [0050]);
(claim 3) wherein an operator can manually modify (i.e. is capable of) a configuration of said multifunctional convertible catheter (12) such that said guide wire (28) passes slidably through an entire length of said first lumen when said catheter (12) is used in an “over-the-wire” (OTW) configuration (as expressly shown in Fig. 3C; [0042]; [0048]) or through only part of a length of said first lumen when used in a “rapid exchange” (RX) configuration (as expressly shown in Fig. 4; [0048]);
(claim 4) wherein a guide wire (28, Fig. 4) passes slidably through a partial length of said first lumen when said catheter (12) is used in a “rapid exchange” (RX) configuration (as expressly shown in Fig. 4; [0048]), said partial length comprising a catheter segment between said distal port (i.e. distal port shown distal to balloon 20 in Fig. 4) and said third intermediate port (42) (as expressly shown in Fig. 4);
(claim 5) wherein said first lumen (24, Fig. 4) is of sufficient size that it permits adequate fluid flow therethrough when injected using conventional medical means, even when a guide wire (28) is within said first lumen (as expressly shown in Fig. 3C; injection of substances into guide wire lumen and around the guide wire disposed therein is expressly disclosed, wherein the substances may expressly include therapeutic or diagnostic substances, radiographic contrast medium, medicaments, lavage fluid, etc.);
(claim 6) wherein said third intermediate port (42, Fig. 4) is a means of egress for contrast injected into said first lumen (as shown in Fig. 4; [0049]; port 42 comprises a hole in the side wall of catheter body 18 and contrast fluid expressly injectable into guide wire lumen around the guide wire 28);
(claim 7) A balloon angioplasty catheter (12, Figs. 3C-4) with a contrast injection port proximal (24, Fig. 3C) ([0049]; injection of radiographic contrast medium into guide wire lumen and around the guide wire disposed therein is expressly disclosed) to an angioplasty balloon (20, Figs. 3C-4) that be converted between over-the-wire (as expressly shown in Fig. 3C) and rapid-exchange configurations (as expressly shown in Fig. 4) ([0048]; [0060]; elements expressly sharable across all of the one or more embodiments); and
(claim 13) A method of performing balloon angioplasty using an angioplasty balloon catheter (12, Figs. 3C-4) with a contrast injection port (24, Fig. 3C) ([0049]; injection of radiographic contrast medium into guide wire lumen and around the guide wire disposed therein is expressly disclosed) proximal to an angioplasty balloon (20, Figs. 3C-4), said angioplasty balloon catheter (12) converted between over-the-wire (as expressly shown in Fig. 3C) and rapid-exchange configurations (as expressly shown in Fig. 4) ([0048]; [0060]; elements expressly sharable across all of the one or more embodiments).

Claim(s) 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (US 2005/0283221).
Mann discloses (see Figs. 6-8) an angioplasty catheter system ([0010]; [0040]) comprising the following claim limitations:
(claim 7) A balloon angioplasty catheter (as shown in Fig. 6) with a contrast injection port (i.e. Y-connector 30 port for delivery lumen 16, Figs. 6-8) ([0040]; radiopaque contrast fluid expressly delivered through delivery lumen 16) proximal to an angioplasty balloon (13, Fig. 6) that be converted between over-the-wire (as shown in Fig. 6; [0035];-[0037]; device expressly usable as an over-the-wire catheter) and rapid-exchange configurations (as shown in Fig. 6; [0035];-[0037]; intermediate ports 21,22 expressly usable making the device a “convertible catheter”); and
(claim 13) A method of performing balloon angioplasty using an angioplasty balloon catheter (as shown in Fig. 6) with a contrast injection port (i.e. Y-connector 30 port for delivery lumen 16, Figs. 6-8) ([0040]; radiopaque contrast fluid expressly delivered through delivery lumen 16) proximal to an angioplasty balloon (13, Fig. 6), said angioplasty balloon catheter converted between over-the-wire (as shown in Fig. 6; [0035]-[0037]; device expressly usable as an over-the-wire catheter) and rapid-exchange configurations (as shown in Fig. 6; [0035];-[0037]; intermediate ports 21,22 expressly usable making the device a “convertible catheter”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tal as applied to claim 1 above, and further in view of Reifart et al. (US 2005/0027249).
Tal discloses (see also the 102 rejections above) a dilation catheter system/method (2000, Figs. 9A-9C) comprising the following claim limitations:
(claim 7) A balloon angioplasty catheter (2000, Fig. 9A) with a contrast injection port (2112, Fig. 9A) ([0154]; [0156]; injection of contrast through the infusion port is both possible and expressly disclosed) proximal to an angioplasty balloon (2200) (as expressly shown in Fig. 9A);
(claim 9) A method of performing an angioplasty comprising use of multifunctional convertible catheter (2000, Fig. 9A) comprising a proximal end (i.e. adjacent proximal openings 2112/2122, Fig. 9A) and a distal end (i.e. adjacent distal opening 2118, Fig. 9A), and said proximal end comprising at least a first hub adapter (2112, Fig. 9A) at a proximal end of said first lumen (2114, Figs. 9A-9C) (as shown in Fig. 9A; [0149]), and at least a second hub adapter (2122, Fig. 9A) at a proximal end of said second lumen (2124, Figs. 9A-9C) (as shown in Fig. 9A), and at least an expansile balloon (2200, Fig. 9A)  securely mounted on said catheter (2000) generally disposed toward said distal end (2118) of said catheter (2000) (as expressly shown n Fig. 9A), said multifunctional convertible catheter (2000) comprising a plurality of lumens including at least a first lumen (2114, Figs. 9A-9C) as a means for passage of a guide wire (2310, Figs. 9A-9C) and injection of fluids ([0149]-[0153]; [0156]; injection of fluid into infusion lumen 2114 around the guide wire 2310 expressly disclosed) there through (as shown in Figs. 9A-9C), said first lumen (2114) extending continuously from said proximal end to said distal end of said catheter (as shown in Fig. 9A; guide wire 2310 shown extending continuously therethrough), said first lumen (2114) including at least a proximal port (2112, Fig. 9A) at said proximal end of said catheter (as expressly shown in Fig. 9A), at least a distal port (2118, Fig. 9A) at said distal end of said catheter (as expressly shown in Fig. 9A), and at least a third intermediate port (2116, Fig. 9A) located proximal to said expansile balloon (2200) of said catheter and distal to said proximal end (2112,2122) of said catheter (as shown in Fig. 9A), said intermediate port (2116) comprising an opening through a wall of said catheter (as shown in Fig. 9A; [0149]-[0150]), said multifunctional convertible catheter (2000) further comprising a means for injection of fluids into said first lumen (2114) with a guide wire (2310) in position throughout said first lumen (2114) from said proximal end to said distal end (as shown in Fig. 9A; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and the distal opening 2118), and said multifunctional convertible catheter (2000) further comprising at least a second lumen (2124, Figs. 9A-9C) as a means for injection of pressurized fluids or gases to inflate said expansile balloon (2200) ([0150]; inflation lumen 2124 and expressly disclosed for inflating balloon 20), said method of performing an angioplasty comprising ([0154]; [0166]; balloon catheter 2000 expressly can be used as shown in Figs. 10B-10C replacing catheter 1000) gaining vascular access in a patient using Seldinger’s technique or other methods (as shown in Figs. 10B-10C; [0157]; [0166]), placing a vascular access sheath in a vascular tree ([0157]; using a vascular sheath expressly disclosed), using a combination of a selective diagnostic catheter and guide wire to selective catheterize an artery of interest (as expressly shown in Fig. 10B; [0157]; [0166] introduction using a guide wire and a guide catheter expressly disclosed), remove said diagnostic catheter while maintaining said guide wire in situ (as shown in Fig. 10B; guide catheter removed but guide wire still remains), introducing said multifunctional convertible catheter (1000, Figs. 10B-10C) by “back loading” it over said guide wire (1400, Figs. 10B-10C) ([0157]; back loading balloon catheter over guide wire expressly disclosed), advancing said convertible angioplasty balloon catheter (1000) to an appropriate position within said blood vessel to be treated (as expressly shown in Fig. 10B; [0157]; [0166]), injecting contrast (1500, Fig. 10C) into a guide wire lumen through a hub adapter, said contrast (1500) exiting said guide wire lumen primarily through a third intermediate port (1140, Fig. 10C) along a shaft (1100) of said multifunctional convertible catheter (1000) (as expressly shown in Fig. 10C; [0159]; [0166]), obtaining radiographic angiogram images (see Fig. 10C; [0160]), positioning said multifunctional convertible catheter (1000) such that said angioplasty balloon (1200) can perform angioplasty in a blood vessel to be treated using fluoroscopic observation of radiopaque contrast (1500) injected into said guide wire lumen (as shown in Fig. 10C; [0157]; [0159]-[0163]; repeated repositioning of balloon via contrast visualization expressly disclosed), dilating a blood vessel in area to be treated using said angioplasty balloon (1200) (as expressly shown in Fig. 10C; [0158]; [0163]; [0166]), ]), deflating said angioplasty balloon (1200) ([0162]) and repositioning said multifunctional convertible catheter (1000) to permit contrast injection to obtain suitable radiographic angiogram images (as shown in Fig. 10C; [0157]; [0159]-[0163]; [0166]; repeated repositioning of balloon via contrast visualization expressly disclosed), injecting contrast (1500) into a guide wire lumen through a hub adapter (as shown in Figs. 9A and 10C; [0149]-[0153]; injection of infusion fluid into infusion lumen 2114 and around the guide wire 2310 disposed therein is expressly disclosed, wherein the infusion fluid may exit both the lateral opening 2116 and/or the distal opening 2118 as needed), said contrast (1500) exiting said guide wire lumen (2114, of Figs. 9A-9C) primarily through a third intermediate port (1140) along a shaft (1100) of said multifunctional convertible catheter (1000) (as expressly shown in Fig. 10C; [0159]-[0163]; [0166]; repeated repositioning of balloon via contrast visualization and angiograms expressly disclosed along with repeated inflation sessions if needed), and obtaining radiographic angiogram images ([0160]; [0163]; repeated contrast visualization and angiograms expressly disclosed), and removing devices from said patient’s body ([0164]);  
(claim 10) the method performed using a single catheter (2000) (as expressly shown in Figs. 10B-10C; [0154]-[0156]; only single catheter 2000 shown and required);  
(claim 11) wherein the election of using over-the-wire or rapid-exchange catheter configurations determined by the operator during said single procedure (as shown in Figs. 10B-10C; [0154]-[0156]; operator elected to use an over-the-wire configuration in this expressly disclosed example); and  
(claim 13) A method ([0156]) of performing balloon angioplasty using an angioplasty balloon catheter (2000, Fig. 9A) with a contrast injection port (2112, Fig. 9A) ([0154]; [0156]; injection of contrast through the infusion port is both possible and expressly disclosed) proximal to an angioplasty balloon (2200) (as expressly shown in Fig. 9A).
Tal fails to expressly disclose the balloon catheter being able to be converted from and over-the-wire configuration with the guide wire through the entire length of the first lumen and a rapid exchange configuration with the guidewire only disposed through part of the length of the first lumen between the distal and intermediate ports and using the rapid exchange configuration for performing and angioplasty procedure by observing guide wire entry into a catheter segment bounded by a third intermediate port, manipulating said multifunctional convertible catheter and said guide wire such that said guide wire passes through said third intermediate port and exterior to said multifunctional convertible catheter shaft.
However, Reifart teaches (see Figs. 1-8) a similar dilation catheter system/method comprising a balloon catheter (10) being able to be (i.e. capable of) converted from and over-the-wire configuration with the guide wire (50) through the entire length of the first lumen (18) (as expressly shown in Fig. 6) and a rapid exchange configuration with the guidewire (50) only disposed through part of the length of the first lumen (18) between the distal and intermediate ports (as expressly shown in Figs. 1-1A and 7) and using the rapid exchange configuration for performing and angioplasty procedure by observing guide wire (50) entry into a catheter segment bounded by a third intermediate port (30, Figs. 1-1A and 7) ([0036]; [0039]), manipulating said multifunctional convertible catheter (10) and said guide wire (50) such that said guide wire (50) passes through said third intermediate port (30) and exterior to said multifunctional convertible catheter shaft (12, Fig. 1) (as expressly shown in Figs. 1-1A and 7) in order to beneficially allow for selective use of either an over-the-wire configuration and/or a rapid exchange configuration on the same catheter system wherein election/use of the rapid exchange configuration further allows for the guide wire lumen to further incorporate an adjustable stylet therein allowing the physician to control and customize the variable stiffness capabilities of the catheter assembly during its utilization within a patient (see Abstract; Figs. 1 and 6-7; [0011]; [0015]; [0017]; [0038]-[0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Tal to have the balloon catheter being able to be converted from and over-the-wire configuration with the guide wire through the entire length of the first lumen and a rapid exchange configuration with the guidewire only disposed through part of the length of the first lumen between the distal and intermediate ports and using the rapid exchange configuration for performing and angioplasty procedure by observing guide wire entry into a catheter segment bounded by a third intermediate port, manipulating said multifunctional convertible catheter and said guide wire such that said guide wire passes through said third intermediate port and exterior to said multifunctional convertible catheter shaft in order to beneficially allow for selective use of either an over-the-wire configuration and/or a rapid exchange configuration on the same catheter system wherein election/use of the rapid exchange configuration further allows for the guide wire lumen to further incorporate an adjustable stylet therein allowing the physician to control and customize the variable stiffness capabilities of the catheter assembly during its utilization within a patient, as taught by Reifart.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Miraki (US 5,389,087); 
Jang (US 5,554,118); 
Mickley (US 6,056,719); and 
Schaeffer et al. (US 2011/0060276).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771